IN THE SUPREME COURT OF THE STATE OF NEVADA


                  DWIGHT NEVEN; AND THE STATE OF                          No. 83572
                  NEVADA,
                  Appellants,                                                      FILED
                  vs.
                                                                                   AUG 1 1 2022
                  MIA CHRISTMAN,
                                                                                 ELIZABETH A. BROWN
                  Res iondent.                                                 CLERK9F SIPREME COURT
                                                                              BY      • \
                                                                                    DEPUTY CLERK
                                   ORDER OF REVERSAL AND REMAND
                              This is an appeal from a district court order granting a
                  postconviction petition for a writ of habeas corpus. Eighth Judicial District
                  Court, Clark County; Erika D. Ballou, Judge. Appellant State of Nevada
                  argues that the district court erred in concluding that respondent Mia
                  Christman received ineffective assistance of counsel at sentencing.         We
                  agree.
                              To demonstrate ineffective assistance of counsel, a petitioner
                  must show that counsel's performance was deficient in that it fell below an
                  objective standard of reasonableness and that prejudice resulted in that
                  there was a reasonable probability of a different outcome absent counsel's
                  errors. Strickland v. Washington, 466 U.S. 668, 687-88 (1984); Warden v.
                  Lyons, 100 Nev. 430, 432-33, 683 P.2d 504, 505 (1984) (adopting the test in
                  Strickland); see also Gonzales v. State, 137 Nev., Adv. Op. 40, 492 P.3d 556,
                  562 (2021) (applying Strickland's test to claims of ineffective assistance of
                  counsel at sentencing where a defendant has pleaded guilty). The petitioner
                  must demonstrate the underlying facts by a preponderance of the evidence,
                  Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004), and both
                  components of the inquiry must be shown, Strickland, 466 U.S. at 697. For
                  purposes of the deficiency prong, counsel is strongly presumed to have
                  provided adequate assistance and exercised reasonable professional
SUPREME COURT
      OF
    NEVADA

(0)   1947A   •
                                                                                   A;-..R5HV
                   judgment in all significant decisions. Id. at 690. We defer to the district
                   court's factual findings that are supported by substantial evidence and not
                   clearly wrong, but we review its application of the law to those facts de novo.
                   Lader v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005).
                                The district court held an evidentiary hearing at which counsel
                   and sentencing judge Stefany Miley testified. Christman pleaded guilty in
                   this case.   During the pendency of the proceedings, Christman twice
                   received an own-recognizance release and twice failed to appear at
                   subsequent hearings, returning to court only pursuant to bench warrants.
                   At sentencing, counsel concluded that Christman's failures to appear
                   presented the most critical issue and that the strategy of having Christman
                   explain the circumstances of her failures to appear to Judge Miley would
                   have the best opportunity of a favorable outcome. Counsel noted a previous
                   experience in which a defendant spoke on his own behalf before Judge Miley
                   and received what counsel saw as an unexpectedly favorable outcome, as
                   Judge   Miley    then   praised   that    defendant's   explanation    of   the

                   circumstances. Counsel considered Christman articulate and thoughtful
                   based on their previous in-court meetings and input from his investigator,
                   who spoke with her mother and twice met with Christman outside of court.
                   Counsel concluded that minimizing the seriousness of Christman's conduct
                   would be contrary to this strategy and directed Christman to prepare by
                   writing her statement in advance. Counsel concluded that a sentencing
                   memorandum would not advance the strategy. Judge Miley testified that
                   the second failure-to-appear was a particular problem because it seemed
                   like Christman was "gaming the system."         At sentencing, counsel also
                   argued that Christman's minimal criminal history warranted a less severe
                   sentence than the State urged.

SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1047A    ADD
                                 The State first argues that the district court erred in concluding
                     that counsel performed deficiently in failing to investigate and present
                     evidence of Christman's posttraumatic stress disorder (PTSD) and history
                     of trauma. "[S]trategic choices made after less than complete investigation
                     are reasonable precisely to the extent that reasonable professional
                     judgments support the limitations on investigation[,] . . . applying a heavy
                     measure of deference to counsel's judgments." Strickland, 466 U.S. at 690-
                     91; see also Lara v. State, 120 Nev. 177, 180, 87 P.3d 528, 530 (2004)
                     ("[C]ounsel's strategic or tactical decisions will be virtually unchallengeable
                     absent extraordinary circumstances." (internal quotation marks omitted)).
                     The district court disregarded the strong presumption that counsel
                     exercised   reasonable   strategic   judgment.      Counsel    observed   that

                     Christman's failures to appear posed a serious issue for sentencing and
                     made a strategic decision on an approach that incorporated Christman's
                     ability to present herself and considerations that had resonated with Judge
                     Miley. Judge Miley's testimony that she was very concerned about the
                     second failure to appear supports the reasonableness of counsel's
                     assessment. This strategy did not rely on an exhaustive investigation of
                     Christman's past as it emphasized explaining her post-arrest conduct and
                     thus omitting such an investigation was not unreasonable.' Nor did it rely


                            'Counsel also concluded that it would be strategically unwise to
                     minimize Christman's conduct.          The district court determined that
                     reasonable performance compelled arguing Christman's lack of
                     participation, the relative culpability of the coperpetrator, and that she was
                     44manipulated" by the older coperpetrator, among other points. As such
                     arguments were at odds with counsel's chosen strategy, the district court
                     failed to conduct "[a] fair assessment of attorney performance" without "the
                     distorting effects of hindsight" that evaluates performance from "counsel's
                     perspective at the tirne." Strickland, 466 U.S. at 689.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) I947A    12:00
                on Christman's credibility in explaining her failures to appear rest on a
                sentencing memorandum rather than her in-person speaking. Christman
                likewise did not show that counsel performed objectively unreasonably in
                not meeting with her more before sentencing in light of the strategy counsel
                implemented. See Morris v. Slappy, 461 U.S. 1, 14 (1983) (rejecting that a
                defendant is entitled to a "meaningful relationship" with counsel). Further,
                it is not likely that additional investigation would have led to the discovery
                of the mitigating information that Christman alleges it would have.
                Christman did not disclose her childhood trauma or PTSD to counsel, the
                court, or in the contemporaneous presentence investigation report
                interview, such that it is mere speculation that future meetings would have
                led to the disclosure of such information. See Strickland, 466 U.S. at 691
                ("[W]hat investigation decisions are reasonable depends critically on such
                information [as the defendant supplies to counsel]."); Williams v. Head, 185
                F.3d 1223, 1237 (11th Cir. 1999) ("An attorney does not render ineffective
                assistance by failing to discover and develop evidence of childhood abuse
                that his client does not mention to him."). The district court order also rests
                on several findings that are not supported by the record.2 First, the record
                does not support the finding that Christman was operating in a so-called
                "survival mode" due to her PTSD. Rather, the psychiatrist testified that
                some persons suffering from PTSD may do so; no evidence supported the
                finding that Christman was afflicted in this way at the relevant times.
                Second, the finding that Christman's PTSD and trauma led to her second
                failure to appear is not supported by the record, as Christman explained at



                      2 The district court acknowledges in a footnote that it is speculating
                about the significance of a particular piece of evidence. We caution the
                district court to refrain from speculation in its dispositions.

SUPREME COURT
        OF
     NEVADA                                           4
(0) I947A
                    the sentencing hearing that she failed to appear because the person who
                    she planned on having take her children did not show and she did not want
                    her children to be placed in the system. Third, the record does not support
                    the finding that counsel did not prepare Christman to speak, as counsel
                    testified to the contrary. The district court therefore erred in concluding
                    that counsel performed deficiently.
                                The State next argues that Christman did not show prejudice.
                    Even assuming that counsel's performance was deficient and that
                    extraordinary circumstances justified a challenge to counsel's strategic
                    decision, Christman did not show a reasonable probability of a different
                    outcome. After a thorough discussion at the evidentiary hearing of the
                    mitigating evidence that Christman argued should have been presented,
                    Judge Miley testified,
                                I don't believe my decision would've been different
                                because I already went into the sentencing—I'll tell
                                you during the court proceedings I felt bad for her.
                                She went through some awful things. She had
                                some awful things happen to her in her life. I think
                                that my compassion for her was the reason I gave
                                her two ORs prior to the sentencing.
                                But my decision would've likely been the same.
                    While Judge Miley stated that she would have wanted to know whatever
                    mitigating information might be pertinent, she knew here that respondent
                    had been the victim of serious abuse and trauma and concluded that the
                    additional information raised would not have likely affected her decision.3



                          3In  this regard, the record does not support the finding that Judge
                    Miley had no information of Christman's history of abuse, as Judge Miley
                    testified at the evidentiary hearing as to instances of trauma and abuse that
                    she knew Christman had suffered.

SUPREME COURT
        OF
     NEVADA
                                                          5
(0} I947A    .400
                The district court therefore erred in concluding that Christman showed a
                reasonable likelihood of a different outcome.
                                    Having considered the State's contentions and concluded that
                relief is warranted, we
                                    ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.4




                                               Parraguirre

                                o


                                                                                          Sr.J.
                Silver




                cc:      Hon. Erika D. Ballou, District Judge
                         Attorney General/Carson City
                         Clark County District Attorney
                         Law Office of Betsy Allen
                         Eighth District Court Clerk




                            Honorable Mark Gibbons, Senior Justice, participated in the
                         4The
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                             6
(0) I947A